Citation Nr: 0728679	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of right knee medial menisectomy.

2. Entitlement to a rating in excess of 20 percent for 
residuals of left knee medial menisectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In August 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The Board observes that the veteran's disabilities were 
originally characterized as status-post right knee 
arthroscopy with medial menisectomy and status-post left knee 
arthroscopy with medial menisectomy.  Prior to the return to 
the Board, the RO readjudicated the veteran's claims, and in 
a February 2007 rating decision, the RO recharacterized the 
veteran's disabilities as indicated on the title page.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of right knee medial menisectomy are manifested 
by extension to 0 degrees with pain in the last 10 degrees; 
flexion to 110 degrees with pain from 100 to 110 degrees; 
negative valgus-varus, Lachman's, and anterior/posterior 
drawer tests; negative McMurray's test; exquisite tenderness 
at the medial tibial plateau area; inability to do repetitive 
squatting due to pain; and no edema, effusion, redness, 
ankylosis, or antalgic gait.  
3.  Residuals of left knee medial menisectomy are manifested 
by extension to 0 degrees with pain in the last 10 degrees; 
flexion to 110 degrees with pain from 100 to 110 degrees; 
negative valgus-varus, Lachman's, and anterior/posterior 
drawer tests; negative McMurray's test; exquisite tenderness 
at the medial tibial plateau area; inability to do repetitive 
squatting due to pain; and no edema, effusion, redness, 
ankylosis, or antalgic gait.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of right knee medial menisectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260, 5261 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of left knee medial menisectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2003, prior 
to the initial unfavorable AOJ decision issued in August 
2003.  An additional VCAA notice was sent in August 2006. 

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notices issued in July 2003 and August 2006 informed the 
veteran of how VA would assist him in developing his claims 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the August 2006 letter properly 
advised the veteran of the evidence necessary to establish an 
increased rating and requested that he submit to VA any 
evidence in his possession pertinent to his claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, the 
veteran was sent a remedial VCAA notice in August 2006, after 
the Board's August 2006 remand.  Subsequent to that notice, 
the veteran's claims were readjudicated and a supplemental 
statement of the case issued in February 2007, thereby 
providing the veteran with a meaningful opportunity to 
respond to the remedial notice.  Therefore, the Board finds 
that any prejudice to the veteran at the time of the issuance 
of the initial AOJ denial has been rectified.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, the August 2006 VCAA letter advised the 
veteran of what type of information and evidence was needed 
to establish a disability rating and an effective date for 
the disabilities now on appeal.  Despite the inadequate pre-
adjudicative notice provided to the veteran on these 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As before, the Board 
concludes that any prejudice to the veteran caused by the 
inadequate notice prior to the original adjudication has been 
remedied by the issuance of a complete VCAA notice in 
accordance with Pelegrini and Dingess/Hartman and the 
veteran's opportunity to respond prior to readjudication of 
his claims by the AOJ.  Therefore, the Board finds that 
delaying appellate review further by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  VA treatment records and reports from 
July 2003 and December 2006 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

Additionally, the veteran was afforded VA examinations in 
July 2003 and December 2006 in order to adjudicate his 
increased rating claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
development and that additional efforts to assist or notify 
the veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, he will not be 
prejudiced by the Board proceeding to the merits of the 
claims.

II. Increased Rating Claims 

The veteran's service-connected right knee disability is 
assigned a 10 percent rating for limitation of flexion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003 (2006) and a 10 
percent rating for limitation of extension under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  The veteran's service-
connected left knee disability is assigned a 10 percent 
rating for limitation of flexion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5003 (2006) and a 10 percent rating for 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2006).  These separate ratings are combined for a 
total 20 percent rating evaluation for each knee.  The 
veteran contends that his symptomology is worse than is 
contemplated under these ratings, and that a higher rating 
should, therefore, be assigned.  With regard to his right 
knee disability, he points to evidence of a torn medial 
meniscus as an indication of increased severity.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of right knee 
medial menisectomy and residuals of left knee medial 
menisectomy.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.
By way of background, in a June 1976 rating decision, the 
veteran was granted service connection for both knees and 
assigned a 10 percent rating evaluation for knee pain for 
each knee, pursuant to Diagnostic Code 5263.  A June 1980 
rating decision granted the veteran a temporary total 
disability rating for his right knee disability pursuant to 
38 C.F.R. § 4.30 from April 22, 1977 to June 30, 1977, as a 
result of arthroscopic surgery on his right knee that 
required a period of convalescence.  That rating decision 
also reinstated the 10 percent rating for the right knee 
disability as of July 1, 1977, under Diagnostic Code 5259 and 
reduced the rating evaluation for the veteran's left knee to 
a noncompensable evaluation.  In a September 1995 rating 
decision, the rating evaluations were increased to 20 percent 
for status-post right knee arthroscopy with medial 
menisectomy and 20 percent for status-post left knee 
arthroscopy with medial menisectomy under Diagnostic Code 
5257.  

In April 2003, the veteran filed a claim of entitlement to a 
rating in excess of 20 percent for disability of each knee.  
Such claim was denied in an August 2003 rating decision, and 
the veteran appealed to the Board.  Subsequent to the Board's 
August 2006 remand, the AOJ readjudicated the claim and found 
that the veteran's symptomology no longer met the criteria 
for a rating under Diagnostic Code 5257.  Thus, in a February 
2007 rating decision, the AOJ recharacterized the veteran's 
disabilities as residuals of right knee medial menisectomy 
and residuals of left knee medial menisectomy and reassigned 
the veteran's 20 percent rating for each knee to 10 percent 
pursuant to Diagnostic Codes 5260-5003 and 10 percent 
pursuant to Diagnostic Code 5261, resulting in a combined 20 
percent rating for his right knee disability and a combined 
20 percent rating for his left knee disability.   

The veteran's representative has argued in a July 2007 
submission that it was improper for the RO to reduce the 
ratings assigned under Diagnostic Code 5257 for both knees.  
The Board finds, however, that a reduction did not take 
place.  The RO merely re-characterized the Diagnostic Codes 
upon which the knee was to be rated.  See 38 C.F.R. § 4.13.  
There was no reduction in the veteran's overall compensation 
for each knee.  The provisions of 38 C.F.R. § 3.105(e) do not 
apply.  

The Board initially notes that the veteran's knee 
disabilities are both currently rated under Diagnostic Codes 
5260-5003 for limitation of flexion as a result of 
degenerative arthritis.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  Therefore, the Board finds that the 
hyphenated diagnostic code in this case should be changed to 
Diagnostic Codes 5003-5260, thereby indicating that 
degenerative arthritis under Diagnostic Code 5003 is the 
service-connected disorder and that limitation of flexion 
under Diagnostic Code 5260 is a residual condition.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
15 degrees warrants a 20 percent rating.  Where extension is 
limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

The Board observes that the veteran has right knee diagnoses 
of degenerative joint disease (arthritis) and a tear of the 
posterior horn of the medial meniscus.  He has a left knee 
diagnosis of degenerative joint disease.  He underwent a 
right knee menisectomy in May 1977 and a left knee 
menisectomy in August 1993.  

The July 2003 VA examination report notes subjective 
complaints of pain at 5 on the pain scale of one to 10, 
decreased range of motion, and medial joint line pain during 
ambulation, right more than left.  The veteran indicated that 
the pain in both knees is of the same type, but is less 
intense on the left.  Additionally, he stated that he had 
swelling, giving way, and stiffness in the right knee.  He 
reported flare-ups three to four times per week, where the 
pain reached 8 out of 10 on the pain scale and lasted several 
hours.  He indicated pain was aggravated by kneeling and 
walking, requiring rest, ice packs and pain medication, and a 
knee cage as necessary.  He claimed that his knees interfered 
with his ability to perform his job as it requires going up 
and down stairs, kneeling, and walking, and that he is unable 
to play sports or run due to the pain.  

At his December 2006 VA examination, the veteran presented 
with complaints of almost daily pain at a 7 on the pain scale 
of one to 10, with flare-ups at a 9 on the pain scale at 
least once or twice per week, lasting two to four hours and 
accompanied by stiffness and occasional swelling.  He stated 
that rain and cold exacerbates the pain, which he treats with 
medication.  He indicated that he suffered from fatigability 
and lack of endurance, but denied actual limitation of motion 
during flare-ups, the use of crutches or braces, and 
dislocation or recurrent subluxation.  



A. Right knee objective findings

An April 2003 MRI report shows a torn posterior horn of the 
medial meniscus of the right knee.  Trace effusion was noted.  

At the July 2003 VA examination, the examiner found right 
knee extension to 0 degrees and flexion to 117 degrees, with 
no ankylosis.  Pain was noted upon flexion beginning at 90 
degrees.  The examiner noted additional pain on prolonged 
ambulation with no complaints of weakness or lack of 
endurance.  He found pain to have a major functional impact.  
The right knee showed mild effusion; tenderness to palpation 
of the medial joint line; no instability; negative 
anterior/posterior drawer test; negative valgus-varus stress 
test; and positive McMurray's test.  The examiner noted a 
mild right leg limp, but no use of assistive devices.

At the December 2006 examination, the examiner observed that 
the veteran walked without antalgia.  He found right knee 
extension to 0 degrees and flexion to 110 degrees, with no 
ankylosis.  Pain upon extension was noted in the last ten 
degrees and upon flexion from 100 to 110 degrees.  Valgus-
varus, Lachman's, and anterior/posterior drawer tests were 
negative.  McMurray's test was negative, with exquisite 
tenderness at the medial tibial plateau area.  The examiner 
noted inability to do repetitive squatting due to pain.  No 
edema, effusion, or redness was found.

B. Left knee objective findings

In July 2003, the VA examiner found left knee extension to 0 
degrees and flexion to 125 degrees, with no ankylosis.  No 
additional limitation of motion due to pain was noted.  
Lachman's, anterior/posterior drawer, and valgus-varus tests 
were negative.  McMurray's test was positive, and there was 
tenderness on palpation of the medial joint line.

At the December 2006 examination, left knee objective 
findings were the same as the findings for the right knee.  
The veteran walked without antalgia.  The VA examiner found 
right knee extension to 0 degrees and flexion to 110 degrees, 
with no ankylosis.  Pain upon extension was noted in the last 
ten degrees and upon flexion from 100 to 110 degrees.  
Valgus-varus, Lachman's, and anterior/posterior drawer tests 
were negative.  McMurray's test was negative, with exquisite 
tenderness at the medial tibial plateau area.  The examiner 
noted inability to do repetitive squatting due to pain.  No 
edema, effusion, or redness was found.

C.  Rating evaluations, right and left knee

Given the symptomology and rating evaluations of the 
veteran's service-connected right and left knee disabilities, 
the Board finds that separate analyses for each knee would be 
duplicative.  Therefore, rating evaluations for both knees 
are discussed concurrently. 

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The most recent medical evidence of record shows that the 
veteran has flexion in both knees to 110 degrees with pain 
beginning at 100 degrees and extension to 0 in both knees 
with pain for the last ten degrees.  A rating of 20 percent 
or higher under Diagnostic Code 5260 is not warranted unless 
flexion is limited to 30 degrees or less.  A rating of 20 
percent or higher is not warranted under Diagnostic Code 5261 
unless extension is limited to 15 degrees or more.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 10 percent under Diagnostic Code 5260 or in excess of 10 
percent under Diagnostic Code 5261, combined for a rating of 
20 percent, for both the right knee and left knee 
disabilities.  
 
Given the veteran's medical history and symptomology, the 
Board has also considered whether the veteran is entitled to 
a separate rating under Diagnostic Codes 5258 and 5259, 
pertinent to dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint and 
symptomatic removal of semilunar cartilage, respectively.  
The Court has held that, while it is possible to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this regard, the Board notes that the veteran has a 
diagnosed tear of the posterior horn of the medial meniscus 
in his right knee.  Additionally, he had a positive 
McMurray's sign on both his right and left knees at his July 
2003 VA examination, which indicates a disorder of the 
semilunar cartilage.  However, there is no evidence that the 
veteran has had frequent locking, pain, or effusion into 
either knee joint.  Thus, the Board finds a separate rating 
under Diagnostic Code 5258 is not warranted for either knee.

Additionally, the Board finds that a separate rating of 10 
percent under Diagnostic Code 5259 is not applicable.  VA's 
General Counsel has stated that removal of cartilage may 
result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion; thus, limitation of motion 
is considered in a rating under Diagnostic Code 5259.  
VAOPGCPREC 9-98.  As limitation of motion is contemplated 
under Diagnostic Codes 5260 and 5261 as assigned, to assign a 
separate rating under Diagnostic Code 5259 would be 
pyramiding.  See Esteban, supra.

The Board observes that Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings, is also for 
consideration.  However, as discussed above, a separate 
rating for degenerative arthritis is only for application 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code.  As 
the veteran is in receipt of a combined 20 percent rating for 
each knee for his limitation of motion under Diagnostic Codes 
5260 and 5261, a separate rating under Diagnostic Code 5003 
is not warranted.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's knee 
disabilities.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected knee disabilities are contemplated in the combined 
20 percent rating for the right knee and the combined 20 
percent rating for the left knee assigned by the RO under 
Diagnostic Codes 5003-5260 and 5261.  There is no indication 
that pain, due to either knee disability, has caused 
functional loss greater than that contemplated by the 
combined 20 percent evaluation assigned to each knee.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  At the time of the 
most recent VA examination which was conducted in December 
2006, the veteran indicated that he experienced pain during 
flares and testing revealed that he was unable to perform 
repetitive squatting secondary to pain.  However, at the time 
of the examination, the veteran expressly denied any actual 
limitation of motion of either knee as a result of flares of 
pain.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no indication of any symptomology 
related to scars from the veteran's knee surgeries; thus, 
separate evaluations for scars are not warranted.  38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805.  Also, Diagnostic 
Codes 5256, 5257, 5262, and 5263, pertaining to knee 
ankylosis, other impairment of the knee due to subluxation or 
lateral instability, impairment of the tibia and fibula, and 
genu recurvatum, respectively, are not for consideration as 
the evidence fails to demonstrate such symptomatology in 
either the right knee or left knee.  As such, a review of the 
record fails to reveal any additional functional impairment 
associated with the veteran's right or left knee disability 
so as to warrant application of alternate rating codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for a rating in 
excess of a combined 20 percent for residuals of right knee 
medial menisectomy and a rating in excess of a combined 20 
percent for residuals of left knee medial menisectomy.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

Additionally, referral for extra-schedular consideration has 
been contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board finds no evidence that the veteran's 
service-connected knee disabilities present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of right knee medial menisectomy is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of left knee medial menisectomy is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


